     Case: 1:20-cv-03088 Document #: 15 Filed: 06/17/20 Page 1 of 1 PageID #:137

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Linda Verboom Curry, et al.
                                     Plaintiff,
v.                                                       Case No.: 1:20−cv−03088
                                                         Honorable Gary Feinerman
The Boeing Company
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 17, 2020:


       MINUTE entry before the Honorable Gary Feinerman:The status hearing set for
7/29/2020 [14] is stricken and re−set for 7/28/2020 at 9:15 a.m.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
